NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: DONITA J. COLE,                          No. 16-16776

             Debtor.                            D.C. No. 2:16-cv-02080-SRB
______________________________

DONITA J. COLE,                                 MEMORANDUM*

                Plaintiff-Appellant,

 v.

MR CAPITAL, LLC,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Donita J. Cole appeals pro se from the district court’s judgment dismissing

as equitably moot her appeal from a bankruptcy court order quashing lis pendens.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 158. We review for clear error factual

findings about mootness, and de novo legal conclusions. Rev Op Grp. v. ML

Manager LLC (In re Mortgs. Ltd.), 771 F.3d 1211, 1214 (9th Cir. 2014). We

affirm.

       The district court properly dismissed Cole’s appeal as equitably moot

because Cole did not seek or obtain a stay prior to her appeal of the bankruptcy

court’s order, and the real property at issue has since been transferred to a third

party. See Motor Vehicle Casualty Co. v. Thorpe Insulation Co. (In re Thorpe

Insulation Co.), 677 F.3d 869, 880-81 (9th Cir. 2012) (discussing factors to be

examined when determining equitable mootness). Because Cole has permitted

such a comprehensive change of circumstances to occur, it is inequitable to

consider the merits of the appeal. See id.

       We reject as without merit Cole’s arguments that the bankruptcy court

lacked subject matter jurisdiction, and that the bankruptcy judge was biased against

her.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       Cole’s requests to strike portions of the answering brief, and to take judicial

notice, contained in her reply brief, are denied.


                                             2                                  16-16776
Appellee’s motion for judicial notice (Docket Entry No. 9) is granted.

AFFIRMED.




                                  3                                      16-16776